ALDERMAN, Justice,
concurring specialty-
I agree to the submission of a new permanent certification plan, and I accept the principle that a practicing lawyer, through advertising, designation, or certification, should be allowed to advise the public of his desired practice areas and of any special professional qualifications that he may have. I write specially to point out that my concurrence is based upon my understanding that the majority opinion does not expand or enlarge the type of lawyer advertising presently allowed under The Florida Bar’s Code of Professional Responsibility and that it does not authorize or condone any form of direct client solicitation.
BOYD, J., concurs.